PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board which reversed the referee’s decision and upheld employer’s denial. We affirm.
Claimant sought compensation for a low back condition which he asserted was an occupational disease. The issues raised by claimant are purely issues of fact. The petition for review was filed on November 18, 1987, consequently, our review is for substantial evidence. Armstrong v. Asten-Hill Co., 90 Or App 200, 752 P2d 312 (1988). Claimant contends on appeal that our review is de novo and, consequently, has not pointed out any fact finding of the Board which he contends is not supported by substantial evidence in the record. We decline to search the record to determine if the facts recited by the Board are supported in the record. The Board adequately explains the reasoning from the facts it found to the conclusion it reached.
Affirmed.